Fourth Court of Appeals
                                       San Antonio, Texas
                                  MEMORANDUM OPINION
                                          No. 04-21-00176-CR

                                         Isaiah Joe ALCARAZ,
                                                Appellant

                                                    v.

                                         The STATE of Texas,
                                               Appellee

                      From the 187th Judicial District Court, Bexar County, Texas
                                    Trial Court No. 2020CR12197
                            Honorable Stephanie R. Boyd, Judge Presiding

PER CURIAM

Sitting:          Beth Watkins, Justice
                  Liza A. Rodriguez, Justice
                  Lori I. Valenzuela, Justice

Delivered and Filed: July 28, 2021

DISMISSED

           Appellant Isaiah Alcaraz entered into a plea bargain with the State pursuant to which he

pleaded nolo contendere to the offense of aggravated assault with a deadly weapon. The trial

court’s certification in this appeal states: “[T]his criminal case is a plea-bargain case, and the

defendant has NO right of appeal.”

           “In a plea bargain case . . . a defendant may appeal only: (A) those matters that were raised

by written motion filed and ruled on before trial, (B) after getting the trial court’s permission to

appeal, or (C) where the specific appeal is expressly authorized by statute.” TEX. R. APP. P.
                                                                                         04-21-00176-CR


25.2(a)(2). The clerk’s record, which contains a written plea bargain, establishes the punishment

assessed by the court does not exceed the punishment recommended by the prosecutor and agreed

to by the defendant. See id. The clerk’s record does not include a written motion filed and ruled

upon before trial, nor does it indicate the trial court gave its permission to appeal or that this appeal

is expressly authorized by statute. See id. The trial court’s certification, therefore, appears to

accurately reflect that this is a plea-bargain case and appellant does not have a right to appeal. See

Dears v. State, 154 S.W.3d 610, 615 (Tex. Crim. App. 2005) (holding court of appeals should

review clerk’s record to determine whether trial court’s certification is accurate).

        We must dismiss an appeal “if a certification that shows the defendant has the right of

appeal has not been made part of the record.” TEX. R. APP. P. 25.2(d). We issued an order stating

this appeal would be dismissed unless an amended trial court certification was made part of the

appellate record by July 7, 2021. See TEX. R. APP. P. 25.2(d); Daniels v. State, 110 S.W.3d 174

(Tex. App.—San Antonio 2003, no pet.). No such amended trial court certification has been filed.

        Accordingly, this appeal is dismissed pursuant to Rule 25.2(d).

                                                    PER CURIAM

DO NOT PUBLISH




                                                  -2-